

Exhibit 10.30
AMENDMENT
TO
DANAHER CORPORATION & SUBSIDIARIES
EXECUTIVE DEFERRED INCENTIVE PROGRAM
This is an Amendment to the Danaher Corporation & Subsidiaries Executive
Deferred Incentive Program, which was amended and restated as of January 1, 2008
(the "Plan"). Under Section 7.1 of the Plan, Danaher Corporation (the "Plan
Sponsor") has reserved unto itself the right to amend the Plan. Accordingly,
pursuant to Section 7.1, the Plan Sponsor hereby amends the Plan in the
following particulars, to be effective as of January 1, 2013:


1.
Except as otherwise provided herein, the purpose of this Amendment is to provide
for “class year accounting” under the Plan effective for Bonus Deferral Amounts,
Salary Deferral Amounts, Performance Shares, Rollover Amounts, and Benefit
Amounts attributable to Plan Years commencing on or after January 1, 2013. In
the event that the provisions of this Amendment conflict with, or are contrary
to, any other provision of the Plan, the provisions of this Amendment shall
control.


2.
Amend Article I of the Plan by adding the following new Section 1.7A immediately
following Section 1.7:


"1.7A    Class Year. Each period commencing on January 1st and ending on
December 31st shall be considered a separate "Class Year;" the first Class Year
commencing on January 1, 2013 and ending on December 31, 2013 shall be referred
to as the "Class Year 2013;" the second Class Year commencing on January 1, 2014
and ending on December 31, 2014 shall be referred to as the "Class Year 2014;"
and continuing thereafter each January 1st."


3.
Amend Sections 1.4, 1.13, 1.15, 1.49, and 1.53 of the Plan by adding the
following sentence at the end of each such Section:








--------------------------------------------------------------------------------



"Amounts credited to this account on a Participant's behalf on and after January
1, 2013 with respect to Plan Years beginning on or after January 1, 2013, and
any earnings credited thereto and any losses deducted therefrom in accordance
with the terms of the Plan, shall be recorded by Class Year pursuant to Section
9.4."


4.
Amend Section 1.19 of the Plan by adding the following sentence at the end of
each such Section:


“Notwithstanding any provision of the Plan to the contrary and pursuant to
Section 9.4, notional amounts described in this Section shall be recorded by
Class Year under each of a Participant’s Deferral Account, Benefit Account,
Rollover Account, and Distribution Account with respect to amounts credited to
such Accounts for Plan Years beginning on or after January 1, 2013."


5.
Amend Section 1.20 of the Plan by adding the following sentence at the end of
each such Section:


“Notwithstanding any provision of the Plan to the contrary and pursuant to
Section 9.4, the rate at which nominal earnings shall be credited to, or nominal
losses shall be deducted from, all or a designated portion of the Participant's
Deferral Account, Benefit Account, Rollover Account and Distribution Account
shall be administered on the basis of Class Year with respect to amounts
credited to such Accounts for Plan Years beginning on or after January 1, 2013."


6.
Amend Section 1.59 of the Plan by adding the following sentence at the end of
such Section:


"A Participant's Section 409A Amounts attributable to Plan Years commencing on
or after January 1, 2013 shall be determined on the basis of Class Year, and
with respect to each Class Year, the aggregate of his or her Salary Deferral
Amount (if any), Bonus Deferral Amount (if any), and Benefit Amount (if any) for
each Class Year, and any earnings credited thereto and any losses deducted
therefrom in accordance with the terms of the Plan, shall be deemed a separate
Section 409A Amount for purposes of this Plan."


7.
Amend Section 3.3(a)(i) of the Plan by adding the following sentence at the end
of such Section:


"Effective for Plan Years beginning on or after January 1, 2013, any election by
a Participant to defer of a whole percentage of his or her Bonus for a Plan Year
shall not exceed eighty-five percent (85%) of such Bonus for the Plan Year."

2



--------------------------------------------------------------------------------





8.


Amend Section 3.3(a)(ii) of the Plan by adding the following sentence at the end
of such Section:
"Effective for Plan Years beginning on or after January 1, 2013, with respect to
a Participant’s Salary for a Payroll Period during a Plan Year, a Participant
may only elect to have deferred as a Salary Deferral Amount a whole percentage
not to exceed eighty-five percent (85%) of such Salary for a Payroll Period;
elections of fixed dollar amounts shall no longer permitted for Plan Years
beginning on or after January 1, 2013."


9.
Amend Section 9.2(d) of the Plan by deleting such Section in its entirety and
substituting in lieu thereof the following:


"(d)    Timing of Payment. Notwithstanding Article IV of the Plan and
specifically Sections 4.2(c) and (e) of the Plan, the Distribution Date for a
Section 409A Amount (or the first installment of a Section 409A Amount, if
applicable) shall be no earlier than the first day of the month following the
last day of the six (6) month period commencing on the Participant’s Employment
Termination Date. In accordance with procedures established by the Administrator
pursuant to Article V, a Participant may elect one of the following Distribution
Dates with respect to each Section 409A Amount: (i) the first day of the month
following the last day of the six (6) month period commencing on the
Participant’s Employment Termination Date; (ii) the first day of the month
following the last day of the twelve (12) month period commencing on the
Participant’s Employment Termination Date; or (iii) the first day of the month
following the last day of the twenty-four (24) month period commencing on the
Participant’s Employment Termination Date.


If pursuant to the terms of the Plan a Section 409A Amount is to be distributed
in installments, the second installment of the Section 409A Amount shall be made
on January 15 of the calendar year following the date of payment of the initial
installment, and each subsequent installment thereafter (if any) shall be made
on each January 15 thereafter until all installment payments of a Section 409A
Amount have been paid to the Participant. In the avoidance of doubt, the amount
of each installment payment of a Section 409A Amount shall equal the quotient of
(i) the total Section 409A Amount to be distributed, divided by (ii) the number
of installment payments remaining in the applicable period of annual
installments."


10.
Amend Article IX of the Plan by adding the following new Section 9.4 immediately
following Section 9.3:



3



--------------------------------------------------------------------------------



"9.4    Class Year Accounting. Section 409A Amounts credited on a Participant's
behalf with respect to Plan Years beginning on or after January 1, 2013, and any
earnings credited thereto and any losses deducted therefrom in accordance with
the terms of the Plan, shall be administered under this Plan by Class Year. For
the avoidance of doubt, as stated in Section 1.59, the aggregate of a
Participant’s Salary Deferral Amount (if any), Bonus Deferral Amount (if any),
and Benefit Amount (if any) for each Class Year, and any earnings credited
thereto and any losses deducted therefrom in accordance with the terms of the
Plan, shall be deemed a separate Section 409A Amount for all purposes under this
Plan, including, but not limited to, the provisions of Section 9.2.


 
(a) Elections. In accordance with procedures established by the Administrator
pursuant to Article V and Section 9.2, a Participant shall make a separate
election for each Class Year, commencing with the Class Year 2013, for which the
Participant shall specify (i) the form and medium of distribution and (ii) the
time for payment, and each such election for a Class Year shall apply to the
aggregate of the Participant’s Salary Deferral Amount (if any), Bonus Deferral
Amount (if any), and Benefit Amount (if any) for that Class Year, and any
earnings credited thereto and any losses deducted therefrom in accordance with
the terms of the Plan. The Plan's default form of payment and time for payment
provisions under Section 4.2(b)(i)(B), Section 9.2(c), and Section 9.2(d), as
applicable, shall apply to any Participant who fails to make an election for a
Class Year.


(b) Subsequent Changes in Class Year Elections. The provisions of Section 9.2(e)
permitting payment delays and changes in the form of distribution subject to
certain conditions set forth therein shall be administered separately with
respect to a Participant’s Section 409A Amount for each Class Year. An election
to delay payment, or change the form of distribution, for a Section 409A Amount
for one Class Year shall not affect the time for payment and form of
distribution elections for the Section 409A Amount for another Class Year."


11.
All other parts of the Plan not inconsistent herewith are hereby ratified and
confirmed.
[SIGNATURES ON NEXT PAGE]

4



--------------------------------------------------------------------------------



ON WITNESS WHEREOF, the Plan Sponsor has caused this Amendment to the Plan to be
executed by its duly authorized officer as of the last date signed by the
officer as set forth below.




PLAN SPONSOR:
 
DANAHER CORPORATION
 
 
By:
/s/ Daniel L. Comas
 
Daniel L. Comas
Date:
December 6, 2012
 
 
 
 




5

